Citation Nr: 1425780	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  08-38 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for residuals of a fractured tailbone.

3.  Entitlement to service connection for a bilateral eye condition, including glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from June 1976 to December 1980 and from February 1981 to January 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran provided testimony before the undersigned Acting Veterans Law Judge in September 2009.  A transcript of the hearing is associated with the claims file.

Following his September 2009 Board hearing, the Veteran submitted additional evidence in support of his claim, including copies of his service treatment records, and waived agency of original jurisdiction (AOJ) review of such evidence.  

In May 2010, this matter was previously before the Board.  The Board reopened claims for service connection for a cervical spine disability, lumbar spine disability, a bilateral eye disability and a left shoulder disability.  The Board remanded those reopened claims, as well as claims for service connection for scoliosis and residuals of a fractured tailbone.

In a November 2011 rating decision, the RO granted service connection for lumbar strain with degenerative joint disease and scoliosis and a cervical spine strain.  The Veteran did not appeal those issues.  As such, that rating action represents a full grant of the benefits sought with respect to those issues and they are no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977). 

Following the November 2011 supplemental statement of the case, the Veteran submitted statements in support of his claims on appeal.  This evidence was not accompanied by a waiver of initial RO consideration.  Generally, a waiver is necessary prior to the Board reviewing such evidence in the first instance.  See 38 C.F.R. § 20.1304.  However, in the present case, the Board is remanding the Veteran's remaining claims.  

The Veteran's original claims file, to include his service treatment records, is missing and presumed lost.  A rebuilt claims file was established in 2000.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in that file reveals documents that are duplicative of the evidence in the paper claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2010, the Board remanded the claims for service connection for a left shoulder disorder, residuals of a fractured tailbone and a bilateral eye condition.  Subsequently, the AOJ obtained new VA examinations for each issue.  Unfortunately, as will be explained herein, the VA examiners' medical opinions were inadequate in addressing these claims.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, a remand is necessary in order to obtain addendum opinions that are adequate for adjudication purposes.  In this regard, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

1.  Left Shoulder Disorder 

The Veteran contends that he developed a left shoulder disorder from being thrown from a bicycle and landing on his left shoulder in 1980. (September 2009 Board hearing).  The Veteran is separately service-connected for a left wrist disability from the referenced bicycle incident, which is not on appeal.  

In March 2011, the Veteran underwent a joints VA examination.  The VA examiner diagnosed the Veteran with a left shoulder strain and opined that there was no reference to a specific left shoulder injury from service treatment records and thus it was less likely caused by service.

However, as discussed above, the Veteran has provided lay testimony of an in-service left shoulder injury.  An examiner may not ignore that lay evidence and base his opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  

The Board also notes that the Veteran's service treatment records reference complaints of bilateral shoulder pain.  (August 10, 1983 and August 14, 1983 Narrative Summary).  As such, a new, adequate VA medical opinion is necessary.  See Barr, supra.  Stegall, supra.

2.  Residuals of a Fractured Tailbone 

The Veteran also contends that in 1981 he fractured his tailbone during a deployment exercise, when he deployed from his vehicle and landed on his back, on his combat gear.  (September 2009 Board hearing).

The March 2011 joints VA examiner noted that three years following the claimed injury, the Veteran had a radiologic finding of "possible greensticks fracture in the area of the first sacral tubercle."  The VA examiner diagnosed the Veteran with a possible sacral fracture, and opined that it was less likely than not caused by injury sustained while in service.  The VA examiner noted that the finding of a "possible" fracture was taken nearly three years after the accident in service.

The Board notes that the March 2011 VA examiner appears to be referencing a July 1983 private medical record, by G. A. Jones, D.C., that indicated a diagnosis of acute severe post-traumatic lumbo-sacral sprain/strain or possible greensticks fracture in the area of the first sacral tubercle.  In July 1983, the Veteran was still in service.  Additionally, subsequent service treatment records document numerous complaints of, or treatment for, back pain, with varying diagnoses.  (August 4, 1983 service treatment record, April 1983 report of medical history).  The Board thus finds that an adequate VA medical opinion is necessary.  See Barr, supra.  

3.  Bilateral Eye Condition 

The Veteran also claims that he has had symptoms of white spots, swelling, severe headaches and pressure behind his eyes that began in service, and which he relates to his current glaucoma.  (September 2009 Board hearing and April 1983 report of medical history).

A March 2011 VA eye examiner diagnosed the Veteran with pigment dispersion glaucoma bilaterally and blind, painful right eye, status post 2002 evisceration.  The VA examiner found that "[p]igment dispersion glaucoma is not caused by or a result of injury in service.  There are no records available to establish whether the disability first manifested in service or after discharge.

The Veteran, however, has provided lay testimony of chronic eye symptoms that started in service.  The VA examiner did not address such reports, such that the medical opinion is not adequate.  Dalton, supra.  A new VA medical opinion is necessary.

All Claims

In May 2010, the Board also remanded these issues to clarify and obtain outstanding, pertinent VA and private medical records.  In May 2010, the Veteran provided a list of various private medical providers.  The AOJ subsequently requested and obtained some of the relevant, identified records.  The Veteran also provided some of the identified records.  However, the AOJ did not request, and the Veteran did not supply, records from Dr. P.R. Ancha or the Easton Hospital Imaging Center.  Such records might be relevant to the present claim(s) and should be associated with the claims file.

Additionally, in December 2010, the Veteran provided a list of facilities where he has received VA treatment.  He listed treated at the VA Out Patient Clinic in Sacramento, California (1984 - 1985); the VA Medical Center (VAMC) in Huntington, West Virginia (1985 - 1995);  the VAMC in Lyons, New Jersey (1995 - 1998); the VAMC in East Orange, New Jersey (1998-1999); the VA Out Patient Clinic in Allentown, Pennsylvania (1998 - 1998);  the VAMC in Battle Creek, Michigan (1999 - Present), the VA Out Patient Clinic in Grand Rapids, Michigan (1999 - 2000) and the VAMC in Ann Arbor, Michigan (2001 - 2007).  The Board also notes that in his July 2006 VA application for benefits, the Veteran also indicated treatment from the VAMC in Wilkes Barre, Pennsylvania and the VA Out Patient Clinic in Grand Rapids, Michigan.  The only VA medical records associated with the claims file are from the Battle Creek VAMC (July 2004 to July 2005).  As such, all relevant, outstanding VA medical records should be obtained and associated with the claims file.  

Finally, the Board notes that following his September 2009 Board hearing, he submitted copies of his service treatment records.  Although the Veteran submitted a waiver of AOJ consideration following the September 2009 Board hearing, the AOJ does not appear to have considered that evidence following the May 2010 Board remand.  Also, the Veteran has also submitted additional lay statements, including a February 2012 one from D.B.W.  The AOJ does not appear to have considered such evidence and the Veteran did not waive AOJ consideration of such evidence.   The AOJ should consider all pertinent evidence associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated him for the claimed disorders, specifically including from Dr. P.R. Ancha and the Easton Hospital Imaging Center (identified in a March 2010 statement).  

After securing any necessary authorization from him, all reasonable attempts should be made to obtain such records, consistent with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should obtain VA treatment records from the identified VA facilities, including: (i) the VA Out Patient Clinic in Sacramento, California (1984 - 1985); (ii) the VAMC in Huntington, West Virginia (1985 - 1995); (iii) the VAMC in Lyons, New Jersey (1995 - 1998); (iv) the VAMC in East Orange, New Jersey (1998-1999); (v) the VA out Patient Clinic in Allentown, Pennsylvania (1998 - 1998); (vi) the VAMC in Battle Creek, Michigan (1999 - Present); (vii) the VA Out Patient Clinic in Grand Rapids, Michigan (1999 - 2000) the VAMC in Ann Arbor, Michigan (2001 - 2007) and possible treatment from (viii) the VAMC in Wilkes Barre, Pennsylvania and (ix) the VA Out Patient Clinic in Grand Rapids, Michigan.  

All reasonable attempts should be made to obtain such records, consistent with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all the requested evidence is associated with the claims file, the claims file and a full copy of this REMAND must be made available to an appropriate medical professional to render a medical opinion for the claims for (A) a left shoulder disorder and (B) residuals of a fractured tailbone.  The clinician shall note in the examination report that the claims folder and the REMAND have been reviewed.  

The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

Following a review of the file, to include the medical records and lay statements, the VA medical opinion provider should offer an opinion on the following:

(A) Left Shoulder Disorder:

(i) Identify all current diagnoses pertaining to the left shoulder.  

(ii)  For each diagnosed disorder of the left shoulder, is it at least as likely as not that such disorder(s) is related to his military service?
      
The examiner is asked to specifically comment upon the Veteran's report that he fell off his bicycle and landed on his left shoulder in 1980 and any relevant medical evidence of record (such as the service treatment records dated in August 10 and 14, 1983).  The examiner should discuss whether there is any medical reason to accept or reject the Veteran's contention that his current left shoulder symptoms had their onset in service or is medically related to the 1980 bicycle accident.

(iii) If arthritis is found, did it manifest within one year of his service discharge in January 1984?  If so, what were the manifestations? 

(B) Residuals of a Fractured Tailbone:

(i) Identify all current diagnoses pertaining to the claimed residuals of a fractured tailbone.  

(ii)  For each diagnosed disorder for the residuals of a fractured tailbone claim, is it at least as likely as not that such disorder(s) is related to his military service?

The examiner is asked to specifically comment upon the Veteran's report that he fell from a vehicle during a deployment exercise and landed on his back, on top of his combat gear, in 1981.  The examiner should also comment on any relevant medical evidence of record (such as the July 1983 private medical record by G.A. Jones, D.C.).  The examiner should discuss whether there is any medical reason to accept or reject the Veteran's contention that his sacral abnormality had its onset in service or is medically related to the 1980 bicycle accident.

(iii) If arthritis is found, did it manifest within one year of his service discharge in January 1984?  If so, what were the manifestations? 

An explanation for EACH opinion offered should be provided.

4.  After all the requested evidence is associated with the claims file, the claims file and a full copy of this REMAND must be made available to an appropriate medical professional to render a medical opinion for the bilateral eye condition claim.  The clinician shall note in the examination report that the claims folder and the REMAND have been reviewed.  

The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

Following a review of the file, to include the medical records and lay statements, the VA medical opinion provider should offer an opinion on the following:

(A)  Identify all current diagnoses pertaining to either or both eyes.  

(B)  For EACH diagnosed disorder of the eye(s), is at least as likely as not that such is related to his military service?

The examiner is asked to specifically comment upon the Veteran's report of symptoms, including white spots, swelling, severe headaches and a feeling of pressure behind the eyes that began in service. (September 2009 Board hearing).  The examiner should also comment on any relevant medical evidence of record (such as the April 1983 report of medical history and other service treatment records documenting similar complaints).  The examiner should discuss whether there is any medical reason to accept or reject the Veteran's contention that his symptoms of white spots, swelling, severe headaches and a feeling of pressure behind the eye demonstrated the onset of pigment dispersion glaucoma in service.

An explanation for any opinion offered should be provided.

5.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence - to include service treatment records, VA medical records and lay statements (including the February 2012 statement of D.B.W.).  If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

